UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-1026


TAFESE GEMEDA DIDI,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   September 16, 2010             Decided:   October 4, 2010


Before WILKINSON and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Israel W. Gobena, GOBENA & ASSOCIATES, Saint Paul, Minnesota,
for Petitioner. Tony West, Assistant Attorney General, Mary Jane
Candaux, Assistant Director, Roseanne M. Perry, OFFICE OF
IMMIGRATION LITIGATION, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Tafese Gemeda Didi, a native and citizen of Ethiopia,

petitions for review of an order of the Board of Immigration

Appeals   dismissing     his   appeal       from    the   Immigration     Judge’s

denial of his applications for relief from removal.

           Didi first challenges the determination that he failed

to establish eligibility for asylum.                To obtain reversal of a

determination   denying    eligibility        for   relief,   an   alien    “must

show that the evidence he presented was so compelling that no

reasonable factfinder could fail to find the requisite fear of

persecution.”      INS   v.    Elias-Zacarias,        502   U.S.   478,    483-84

(1992).   We have reviewed the evidence of record and conclude

that Didi fails to show that the evidence compels a contrary

result.

           Having failed to qualify for asylum, Didi cannot meet

the more stringent standard for withholding of removal.                   Chen v.

INS, 195 F.3d 198, 205 (4th Cir. 1999); INS v. Cardoza-Fonseca,

480 U.S. 421, 430 (1987).          Next, we uphold the finding below

that Didi failed to demonstrate that it is more likely than not

that he would be tortured if removed to Ethiopia.                       8 C.F.R.

§ 1208.16(c)(2) (2010).        Finally, we find no abuse of discretion

in the Board’s denial of Didi’s motion to remand the case to the

Immigration Judge.       See Obioha v. Gonzales, 431 F.3d 400, 408

(4th Cir. 2005).

                                        2
           Accordingly,   we   deny       the   petition   for     review.      We

dispense   with   oral    argument    because       the    facts     and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.


                                                             PETITION DENIED




                                      3